Citation Nr: 1004395	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-25 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by throat infections, also claimed as strep 
throat.

2.  Entitlement to service connection for scarring of the 
right arm.

3.  Entitlement to service connection for scarring of the 
left arm.

4.  Entitlement to service connection for a disorder 
manifested by a testicular mass.

5.  Entitlement to service connection for respiratory 
disability, claimed as bronchitis.

6. Entitlement to an initial evaluation in excess of 10 
percent for right shoulder disability.

7.  Entitlement to an initial evaluation in excess of 20 
percent for low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from January 2000 to 
June 2004.  His awards and decorations include the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified at a Board 
videoconference hearing held in November 2009. 

The issues of service connection for a disability manifested 
by throat infections and for scarring of the right and left 
arms are the subject of the decision below.  The remaining 
issues listed on the title page of this action are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a disability manifested by 
chronic or recurrent throat infections.

2.  The Veteran's scarring of the right arm was incurred in 
service.

3.  The Veteran does not have scarring of his left arm.



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
throat infections that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009). 

2.  The scarring of the Veteran's right arm was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009). 

3.  The veteran does not have scarring of the left arm that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and 
evidence that VA will seek to provide and which information 
and evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in July 2004 and March 2006 correspondences.  The 
latter correspondence provided him with notice of the 
information and evidence necessary to substantiate the 
initial rating and the effective date to be assigned in the 
event his claims were successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  His claims were last 
readjudicated in the April 2007 supplemental statement of 
the case.  There consequently is no prejudice to the veteran 
with respect to the content or timing of notice in this 
case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty 
to notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to 
request, were obtained by the RO or provided by the veteran 
himself.  38 U.S.C.A. § 5103A.  Moreover, he was examined in 
connection with his claims in May 2005.  Neither the Veteran 
nor his representative has challenged the adequacy of the 
examination report, and the Board's own review shows that it 
is adequate for the purpose of adjudicating the claims 
addressed in the decision portion of this action. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159.  Therefore, the veteran will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Factual background

The service treatment records show that the Veteran was seen 
in February 2000 for complaints of a two-week history of a 
sore throat, along with other symptoms including shortness 
of breath and a cough.  Physical examination disclosed 
hypertrophy of the tonsils, with ulceration of the right 
tonsil and edema of the pharynx; the Veteran was assessed as 
having pharyngitis/laryngitis; rule out strep throat; and 
upper respiratory infection.  In June 2001 the Veteran 
reported experiencing a sore throat from a recent wisdom 
tooth extraction.  He also complained of a rash, and was 
noted to have welts on both arms from a presumed allergic 
reaction to medication taken following the tooth extraction.  
In July 2003, he complained of a one-day history of sore 
throat and ear pain.  Physical examination showed throat 
swelling and redness.  The Veteran was diagnosed as having 
pharyngitis.  At the Veteran's February 2004 examination for 
discharge, examination of the throat was negative for any 
identified abnormalities.  Following the examination the 
Veteran was apparently confined to the brig in May 2004.  He 
underwent a physical in connection with his confinement, at 
which time the only skin abnormalities noted were tattoos of 
the chest and back. 

The Veteran filed his claim for the disorders at issue in 
June 2004, immediately following his discharge from service.  

On file are post-service treatment records for the period 
from 2004 through April 2007.  The records are silent for 
any reference to scarring of the arms, or to strep throat or 
other throat infections.

The Veteran attended a VA fee basis examination in May 2005.  
He reported being diagnosed as having strep throat around 
2002, but explained that it was now in remission.  He 
explained that the strep throat was characterized by trouble 
swallowing and by loss of voice.  He reported incurring 
scarring of both arms from a training exercise in service.  
Physical examination was negative for pertinent throat 
abnormalities.  The Veteran evidenced two scars on the right 
wrist; the examiner did not identify any scarring of the 
left arm.  The examiner concluded that there was no 
underlying pathology on which to base a diagnosis for the 
claimed strep throat disorder.  As to the scarring, he 
diagnosed the Veteran as having scars of the right arm.

At his November 2009 hearing, the Veteran testified that he 
experienced strep throat every winter.  He explained that he 
scarred both of his arms while participating in a training 
exercise in Iraq involving activities such as running into 
barbed wire.  He indicated that the scars on one arm felt 
tender, but not the scars on the other arm.

Analysis

A.  Disability manifested by throat infections

The service treatment records document three instances in 
which the Veteran experienced a sore throat in connection 
with infections such as pharyngitis, but that he at no point 
was diagnosed as having strep throat.  At most, the June 
2001 clinicians indicated that strep throat should be ruled 
out, but they did not, at that time or at any point 
thereafter, conclude that he had strep throat.  As for the 
pharyngitis, none of the clinicians suggested that any 
throat infections were chronic in nature, and the service 
records document treatment for an infectious-based sore 
throat condition only twice in the Veteran's four years of 
service.  No throat abnormalities were evident at his 
discharge examination or when he was confined to the brig. 

In short, the service treatment records do not demonstrate 
the presence of a chronic throat disorder.

There is no post-service medical evidence of strep throat or 
of a throat infection disorder.  The Veteran was 
specifically examined in May 2005 to determine the presence 
and etiology of his claimed throat condition, but the 
examiner essentially concluded that a diagnosis of 
disability was not supported by the examination.  

The Board has taken into account the statements and 
testimony of the Veteran himself concerning the presence of 
a throat infection disorder, including strep throat.  He 
contends that he experiences strep throat on a chronic 
basis.  Although the Veteran is certainly competent to 
report symptoms such as a sore throat, in the Board's 
opinion the diagnosis of strep throat, or of a chronic 
throat infection disorder, is a matter requiring medical 
expertise for which a layperson's own opinion is not an 
acceptable substitute.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue to be addressed by the Board).  Moreover, even if the 
Veteran were competent to diagnose himself with strep throat 
or some other throat disorder, the probative value of any 
such opinion is outweighed by the opinion of the May 2005 
examiner, who is a medical professional and who certainly 
has more education, expertise and training in diagnosing 
medical disorders than the Veteran.

In sum, there is no competent evidence of a chronic throat 
infection disorder, including strep throat in service, and 
no competent post-service evidence of a such a disorder.  
Nor has there been any competent evidence of such a disorder 
since the Veteran filed his claim.  See McLain v. Nicholson, 
21 Vet. App. 319 (2007).  As there is no competent evidence 
of current throat infection disorder, the claim must be 
denied.

B.  Scarring of the right arm

Although the service treatment records are silent for any 
complaints or finding of right arm scars, the May 2005 
examiner identified two scars on the right wrist.  The 
examiner did not address the etiology of the scars, but 
given that the Veteran filed his claim for the scars 
immediately following service, the Board will resolve 
reasonable doubt in the Veteran's favor and find that the 
evidence is in equipoise as to whether his current right arm 
scars are etiologically related to service.  

Consequently, service connection is warranted for scarring 
of the right arm.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

C.  Scarring of the left arm

The service treatment records are silent for any reference 
to scarring of the left arm.  The only record to 
specifically address any skin abnormalities on examination, 
namely the May 2004 evaluation of his fitness for 
confinement, did not reference any scarring.  

There is no post-service medical evidence of any scarring 
associated with the left arm.  The May 2005 examiner only 
found scarring of the right arm.  None of the treatment 
records reference scarring on the left arm.

The only evidence of left arm scarring consists of the 
statements and testimony of the Veteran.  The Veteran is 
certainly competent to observe if there is scarring on his 
left arm.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Once evidence is determined to be competent, the 
Board must determine whether the evidence is also credible.  
Barr, 21 Vet. App. at 308.  In this case, however, the Board 
finds his observations to lack credibility.  The Board 
points out that he was medically examined in May 2005 for 
the specific purpose of determining the presence of 
scarring.  The examiner found scarring only on the right 
arm.  Given this, and the fact that no other person has 
documented their observations of the scarring on the left 
arm, the Board finds his account lacks credibility.

The Board notes in any event that the probative value of the 
Veteran's account of scarring is outweighed by the 
observations of the May 2005 examiner, who is a medical 
professional and capable of determining if scarring was 
present.

In sum, there is no evidence of scarring afflicting the left 
arm in service, and no credible or probative evidence of 
such scarring after service.  Under these circumstances, the 
Board finds that the Veteran has no current disability 
manifested by scarring of the left arm.  His claim therefore 
is denied.

 
ORDER

Entitlement to service connection for disability manifested 
by throat infections, also claimed as strep throat is 
denied.

Entitlement to service connection for scarring of the right 
arm is granted.

Entitlement to service connection for scarring of the left 
arm is denied.


REMAND

The Veteran seeks service connection for respiratory 
disability (claimed as bronchitis), and for a claimed 
testicular mass.  He also seeks higher initial ratings for 
his low back and right shoulder disorders.

Turning first to the respiratory disorder, the service 
treatment records are silent for any reference to 
bronchitis.  At his discharge examination he reported 
experiencing bronchitis in bootcamp, and shortness of breath 
when working in his warehouse.  The examiner concluded the 
shortness of breath likely represented reactive airway 
disease secondary to an irritant in the warehouse.  At the 
May 2005 VA fee basis examination, the Veteran reported 
experiencing bronchitis which interfered with his nasal 
breathing, and which caused hoarseness of voice, shortness 
of breath, thick and foul smelling discharge, and coughing 
up of blood.  He indicated that used a respirator twice each 
week.  He denied any diagnosis of bronchitis, or any history 
of asthma.  Physical examination was negative for pertinent 
abnormalities.  

Following the examination, treatment records show that in 
March 2007, the Veteran was seen for complaints of sneezing 
and congestion.  Physical examination was negative for any 
abnormalities, but he was assessed as having nasal 
allergies.

Given the post-service documentation of a respiratory 
condition, and the notations in service concerning reactive 
airway disease, the Board finds that further VA examination 
is warranted.

As to the testicular mass, the service treatment records 
show he was seen in November 2001 for left-sided groin pain.  
Physical examination disclosed the presence of a small 
movable nodule in the lower left testicle, which was tender 
to palpation with pressure.  He was diagnosed as having a 
testicular mass.  At his February 2004 discharge 
examination, the Veteran evidenced a left varicocele, but no 
mass.

At the Veteran's May 2005 examination, physical examination 
showed that his testicles were normal, with no masses.  The 
examiner did note the presence of mild tenderness at the 
right epididymis, and diagnosed the Veteran as having mild 
epididymitis.  The examiner did not address the etiology of 
the disorder.

Given the findings of a left testicular mass and varicocele 
in service, as well as the post-service finding of right 
epididymitis, the Board finds that further examination is 
necessary to determine the etiology of any inguinal 
disorder.

Turning to the rating issues, at his November 2009 hearing, 
the Veteran testified concerning the development of symptoms 
affecting the right leg he believed represented neurologic 
impairment from the low back disorder.  He also alleged that 
his low back disorder resulted in the loss of several jobs 
and his having to take employment on only a part-time basis.  
The Veteran's representative requested further VA 
examination of the Veteran.

Given that the Veteran is reporting markedly increased 
symptomatology since the May 2005 examination, the Board 
finds that another VA examination of his low back disorder 
is warranted.  

In addition, given his allegations that his low back 
disorder has essentially made him unable to retain 
substantially gainful employment, the RO should adjudicate 
the matter of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability in connection with the low back claim.  See Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

With respect to the right shoulder disorder, the Veteran 
reported that the shoulder was weak and prevented him from 
elevating it to at least 90 degrees, which represents a 
worsening since the May 2005 examination.  In addition, he 
alleged that there were pertinent outstanding VA treatment 
records for his disability located at the Bakersfield, 
California, outpatient clinic.  In light of the above, the 
Board finds that further development is required with 
respect to the right shoulder claim.

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should obtain treatment 
records for the Veteran from the 
Bakersfield, California, Community Based 
Outpatient Clinic for the period from 
April 2007 to the present.

2.  Thereafter, the RO should arrange 
for the veteran to undergo a VA 
examination to determine the nature, 
extent and etiology of any currently 
present respiratory disorder.  All 
indicated studies should be conducted.  
With respect to each respiratory 
disorder identified, if any, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that such disorder is 
etiologically related to service.  The 
veteran's claims file must be made 
available to the examiner for review.  

3.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and 
etiology of any currently present 
inguinal disability, to include a 
testicular mass.  All indicated studies 
should be conducted.  With respect to 
each inguinal disorder identified, if 
any, the examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not that such 
disorder is etiologically related to 
service.  The veteran's claims file must 
be made available to the examiner for 
review.  

4.  The RO should arrange for VA 
orthopedic and neurologic examinations 
of the Veteran by physicians with 
appropriate expertise to determine the 
nature, extent and severity of the 
Veteran's service-connected low back 
disability; and the nature, extent and 
severity of the Veteran's service-
connected right shoulder disability.  
All indicated studies, including range 
of motion studies in degrees should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described. The physicians should 
identify any objective evidence of pain 
or functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The physicians 
should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians should so state.

With respect to the low back disorder, 
the neurological examiner should 
specifically indicate whether the 
Veteran has intervertebral disc syndrome 
(IVDS) that is associated with the low 
back disorder.  With respect to any such 
IVDS found, the examiner should indicate 
whether the Veteran has experienced 
incapacitating episodes (i.e., periods 
of acute signs and symptoms due to an 
IVDS that require physician prescribed 
bed rest and treatment by a physician) 
of IVDS over the past 12 months, and if 
so, identify the total duration of those 
incapacitating episodes over the past 12 
months.  The neurological examiner 
should also identify any associated 
objective neurologic abnormalities, to 
include of the bladder, and should set 
forth findings relative to any such 
neurologic impairment evident from the 
Veteran's IVDS.  Any abnormal nerve 
findings due to IVDS should be described 
in detail and the degree of paralysis, 
neuritis or neuralgia should be set 
forth (i.e. mild, moderate, severe, 
complete).

The examiners should also provide an 
opinion as to the impact of the 
Veteran's low back disability on his 
employability, to include whether it 
renders him unemployable.  The rationale 
for all opinions expressed should be 
explained.  The claims file must be made 
available to and reviewed by the 
examiners.  The examination reports are 
to reflect that such a review of the 
claims file was made. 

5.  The RO should then readjudicate the 
issues remaining on appeal.  With 
respect to the right shoulder and low 
back disorders, the RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  With respect to the low 
back disability, the RO should also 
consider whether a TDIU is warranted.  
If the benefits sought on appeal are not 
granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to 
respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of 
the Veteran until he is notified by the RO.  The Veteran and 
his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


